Citation Nr: 0514290	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for a postgastrectomy 
syndrome, status post vagotomy, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from April 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA) that increased the veteran's 
evaluation for his service-connected postgastrectomy 
syndrome, status post vagotomy, from 20 percent disabling to 
40 percent disabling.  The veteran continues to disagree with 
the assigned evaluation.


FINDINGS OF FACT

The veteran's postgastrectomy syndrome, status post vagotomy, 
is manifested by chronic diarrhea, nausea, and weight loss.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
postgastrectomy syndrome, status post vagotomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002).  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.111, 4.112, 4.114, 
Diagnostic Code 7308 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

A VA letter issued in February 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

In March 2002, the veteran sought emergency room treatment 
for complaints of constipation and abdominal pain.  He 
indicated feeling bloated, but denied experiencing nausea, 
vomiting, fevers, chills, urinary complaints, or weight loss.  
After an examination, the physician diagnosed him with 
constipation and abdominal pain.

In June 2002, the veteran underwent a gastric emptying scan, 
which found abnormally prolonged gastric emptying time.

In July 2002, the veteran underwent a colonoscopy and 
esophagogastroduodenoscopy for complaints of chronic 
gastritis and diarrhea, as well as a history of change in 
bowel habits.  A biopsy of the veteran's distal stomach 
revealed minimal chronic gastritis.  A cecal biopsy reveals 
no true polypoid features.

In February 2003, the veteran was hospitalized after not 
being able to get up from his bathroom floor.  He reported a 
history of chronic diarrhea and nausea.  It was also noted 
that the veteran had a weight loss of at least 10 pounds in 
the recent past and that he had four to five bowel movements 
per day, which included some occasional problems with stool 
leakage.  The physician's impression of the veteran's 
condition was chronic diarrhea with multiple potential 
factors

The veteran underwent a VA gastrointestinal examination in 
February 2003.  The veteran stated that within the last six 
months, he had gone to the bathroom 10 to 15 times per day 
and had lost up to 20 pounds because of his diarrhea.  He 
denied any vomiting, but did report that he felt nauseous 
after meals.  He also denied experiencing melena, hematemeis, 
hypoglycemic reaction, or recent constipation.  The veteran 
further stated that within a half and hour of finishing a 
meal that he would feel stomach bloating and then he would 
immediately have to go the bathroom, where he would have 
watery stools, which would continue throughout the day.  On 
examination, the veteran weighed 165 pounds.  The examiner 
reported that lab tests performed within the last three 
months were within normal limits, there was no sign of 
anemia, and no sign of liver dysfunction.  The veteran was 
diagnosed with chronic diarrhea.

In March 2003, the veteran sought treatment at a VA urgent 
care facility for diarrhea.  It was noted that all of the 
veteran's medications were discontinued while he was in the 
hospital, including Aricpet, which was believed to be the 
cause of his diarrhea and weight loss.  The veteran indicated 
that he had gained six pounds since his dietician visit.  The 
examiner's assessment was diarrhea.

In June 2003 VA outpatient treatment records, the veteran 
indicated that he experienced epigastric pain and weakness.  
He reported that in February 2003, he was on Aricept, 
Aciphex, and Reglan which caused him severe diarrhea and 
weight loss.  The veteran further noted that two to three 
days a week, he had regular bowel movements and on bad days, 
his stools were watery and he got weak.  The veteran's weight 
ranged from 170.3 pounds to 171 pounds.  The veteran was 
diagnosed with dumping syndrome that was improving.

The veteran sought VA outpatient treatment again in July 
2003.  It was reported that the veteran continued to have 
three to four bowel movements a day and that he had lost five 
pounds since December 2002.  It was also reported that he did 
not experience any palpitations or sweating.  At the time of 
examination, the veteran weighed 168.3 pounds.  The 
examiner's assessment was suppressed thyroid-stimulating 
hormone (TSH), a five pound weight loss and persistent 
diarrhea.

In a September 2003 VA outpatient treatment record, the 
veteran indicated that he had experienced improved bowel 
movements since his last visit.  He also reported that he did 
not have any recent weight loss.  The veteran further 
indicated that he consumed one cup of regular coffee per day 
with ice cream and that this seemed to exacerbate loose bowel 
movements if consumed in excess.  The examiner's assessment 
was status post partial gastrectomy and vagotomy with likely 
dumping syndrome, which may have been confounded by dietary 
indiscretions as well.  The examiner also indicated that 
there was no weight loss due to nutritional deficiencies.

The veteran underwent VA gastrointestinal examination in 
March 2004.  The veteran stated that he experienced five to 
ten loose stools per day, which necessitated his wearing of a 
pad (due to stool incontinence) that he changed twice a day.  
The veteran indicated that he experienced nausea when he bent 
over, but denied vomiting, hematemesis or melena.  He also 
denied any hypoglycemic reactions or sweatiness after meals 
or problems with constipation.  On examination, the veteran 
weighed 170 pounds.  The examiner reported that there were no 
signs of anemia at the time of examination and diagnosed the 
veteran with status post partial gastrectomy and vagotomy 
with dumping syndrome.
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2004);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Various postgastrectomy symptoms may occur following 
anastomotic operations of the stomach.  When present, those 
occurring during or immediately after eating and known as the 
"dumping syndrome" are characterized by gastrointestinal 
complaints and generalized symptoms simulating hypoglycemia; 
those occurring from 1 to 3 hours after eating usually 
present definite manifestations of hypoglycemia.  38 C.F.R. 
§ 4.111 (2004).

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2004).

Under 38 C.F.R. § 4.114, Diagnostic Code 7308, a 60 percent 
evaluation is warranted for severe postgastrectomy syndrome 
that is associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A 40 percent 
evaluation is warranted for moderate postgastrectomy syndrome 
that is described as less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
means but with diarrhea and weight loss.  

Analysis

The Board finds that the manifestations of the veteran's 
postgastrectomy syndrome, status post vagotomy, most nearly 
approximate the criteria for the currently assigned 40 
percent rating.  Although the veteran has had some weight 
loss, the Board notes that this manifestation is contemplated 
by the rating criteria for the 40 percent rating, which is 
already assigned.  The severe manifestations contemplated for 
a 60 percent rating have not been shown.  Although the record 
establishes that the veteran has experienced weight loss 
associated with his postgastrectomy syndrome, there is no 
evidence that he has malnutrition or anemia due to such 
weight loss.  In this regard, VA examiners in February 2003 
and March 2004 specifically indicated that the veteran did 
not have anemia.  Likewise, a VA examiner, in September 2003 
noted that the veteran did not have any weight loss that was 
due to nutritional deficiencies.  The evidence of record also 
does not show that the veteran experiences hypoglycemic 
symptoms or sweating associated with his service-connected 
postgastrectomy syndromes.  VA examiners in February 2003 and 
March 2004 specifically reported that the veteran did not 
have such symptoms.  The Board also notes that the evidence 
of record does not demonstrate that the veteran experiences 
any circulatory disturbance after meals.  Thus, while the 
veteran's disability is manifested by chronic diarrhea and 
some weight loss and nausea, the veteran has not presented 
evidence showing that postgastrectomy syndromes is productive 
of manifestations which are more than moderate in degree.  
Accordingly, the Board concludes that the criteria for a 
disability evaluation higher than 40 percent for 
postgastrectomy syndromes are not met.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).




ORDER

An evaluation in excess of 40 percent for postgastrectomy 
syndrome, status post vagotomy, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


